United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3510
                                   ___________

Taxi Connection & Robin K. Gamradt, *
                                    *
      Appellants,                   *
                                    *    Appeal from the United States
v.                                  *    District Court for the District of
                                    *    Minnesota.
Dakota, Minnesota & Eastern         *
      Railroad Corporation,         *
                                    *
      Appellee.                     *
                              ___________

                             Submitted: November 12, 2007
                                 Filed: January 22, 2008
                                 ___________

Before WOLLMAN, JOHN R. GIBSON, and BENTON, Circuit Judges.
                          ___________

BENTON, Circuit Judge.

      Taxi Connection and Robin K. Gamradt appeal from the district court’s1
dismissal of their claims against Dakota, Minnesota & Eastern Railroad Corporation
(DM&E) alleging: (1) reprisal, business, and gender discrimination in violation of the
Minnesota Human Rights Act (MHRA), and (2) breach of contract and promissory
estoppel. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       The complaint alleges the following facts. In December 2001, Gamradt, the
owner of Taxi Connection, and DM&E orally agreed that it would primarily use Taxi
Connection for taxi services within a 25-mile radius of the Waseca depot. In summer
2003, a DM&E employee began frequently referring to a female Taxi Connection
driver as “shithead”; he did not call male drivers similar names. The driver
complained, but except for a temporary break, the behavior continued into December
2004. In December 2004, Gamradt reported the behavior to Tracy Lund, DM&E’s
director of Human Resources, who said she would investigate. A supervisor at
DM&E contacted Gamradt that day to inform her “angrily” that she had handled the
situation incorrectly.

      On December 14, 2004, DM&E terminated its services with Taxi Connection.
In January 2005, DM&E’s president told Gamradt that DM&E would investigate and
resolve her complaint within two weeks and that he had a low tolerance for retaliation.
Lund confirmed that two weeks was a reasonable time period. Despite these
assurances, DM&E never resolved the complaint, and Lund stopped discussing it with
Gamradt.

      From January 2005 to May 2006, Gamradt made numerous attempts to resume
doing business with DM&E. However, DM&E continually refused to use Taxi
Connection.

       On May 17, 2006, Taxi Connection and Gamradt sued DM&E. DM&E moved
to dismiss the MHRA counts for lack of subject matter jurisdiction, and the breach of
contract and promissory estoppel counts for failure to state a claim. The district court
granted DM&E’s motion, finding that the MHRA claims were time-barred, and that
the complaint did not allege the elements for breach of contract or promissory
estoppel. Taxi Connection and Gamradt appeal.




                                          -2-
       This court reviews “de novo the grant of a motion to dismiss for lack of subject
matter jurisdiction under Rule 12(b)(1) and the grant of a motion to dismiss for failure
to state a claim under Rule 12(b)(6).” OnePoint Solutions, LLC v. Borchert, 486
F.3d 342, 347 (8th Cir. 2007) (internal citations omitted).

                                           I.

       Under the MHRA, unfair discriminatory practice claims must be filed within
one year of the occurrence of the practice. Minn. Stat. § 363A.28, subdiv. 3. The
continuing violation doctrine, applicable to MHRA claims, allows a plaintiff to avoid
the running of the statute of limitations. Sigurdson v. Isanti County, 448 N.W.2d 62,
66 (Minn. 1989). Thus, “each individual discriminatory act which is part of a
continuing violation triggers anew the time period for reporting the entire pattern of
discrimination, ‘as long as at least one incident of discrimination occurred within the
limitations period.’” Smith v. Ashland, Inc., 250 F.3d 1167, 1172 (8th Cir. 2001),
quoting Treanor v. MCI Telecomms. Corp., 200 F.3d 570, 573 (8th Cir. 2000). The
doctrine often applies to hostile work environment claims, where the discriminatory
practice may consist of many acts not individually actionable. See Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 115-16 (2002) (discussing the continuing
violation doctrine for Title VII claims); Sigurdson, 448 N.W.2d at 67 (in deciding
continuing violation issues, Minnesota courts may look to Supreme Court guidance
in Title VII cases). The continuing violation doctrine does not encompass discrete
discriminatory acts, such as termination, failure to promote, denial of transfer, or
refusal to hire, which are individually actionable. Nat’l R.R. Passenger Corp., 536
U.S. at 113-14. The court “must distinguish between discriminatory acts and
discriminatory effects; the proper focus is upon the time of the discriminatory acts,
not upon the time at which the consequences of the acts became most painful.”
Sigurdson, 448 N.W.2d at 67 (internal citations and quotation marks omitted;
emphasis in original). “The court must determine whether a present violation exists,
rather than whether there are continuing effects from earlier . . . decisions.” Kohn v.

                                          -3-
City of Minneapolis Fire Dep’t, 583 N.W.2d 7, 11 (Minn. Ct. App. 1998), citing
United Air Lines, Inc. v. Evans, 431 U.S. 553, 558 (1977).

       The district court found that the alleged discriminatory practice occurred on
December 14, 2004, when DM&E terminated the contract, and therefore the MHRA
claims filed on May 17, 2006, were time-barred. Taxi Connection and Gamradt argue
that their MHRA claims are timely under the continuing violation doctrine, reasoning
that a new violation occurs each time DM&E refuses to use Taxi Connection.

       On the facts alleged, refusing to use Taxi Connection is a consequence of the
alleged discriminatory act, termination of the contract. DM&E’s use of other taxi
companies is not part of a continuing discriminatory practice or a series of related
discriminatory acts. The alleged discrimination was a discrete and singular act,
similar to termination of an employee, and was complete on December 14, 2004. See
Nat’l R.R. Passenger Corp., 536 U.S. at 114; cf. Kohn, 583 N.W.2d at 11-12
(repeated failure to promote, based on a discriminatory eligibility list, was a
continuing violation). DM&E’s refusals to use Taxi Connection are the consequences
of the act of discrimination and do not fall within the continuing violation doctrine.
See Sigurdson, 448 N.W.2d at 67. The MHRA claims were properly dismissed as
untimely.

                                          II.

       In analyzing a 12(b)(6) motion, this court assumes all factual allegations in the
complaint are true, but “the complaint must contain sufficient facts, as opposed to
mere conclusions, to satisfy the legal requirements of the claim to avoid dismissal.”
Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (internal citations and quotation marks
omitted). “A motion to dismiss should be granted if ‘it appears beyond doubt that the
plaintiff can prove no set of facts which would entitle him to relief.’” Koehler v.



                                          -4-
Brody, 483 F.3d 590, 596 (8th Cir. 2007), quoting Knapp v. Hanson, 183 F.3d 786,
788 (8th Cir. 1999).

       Taxi Connection and Gamradt assert that, in January 2005, a contract was
formed and breached when DM&E promised to investigate and resolve Gamradt’s
complaint within two weeks. “To establish a breach-of-contract claim, a plaintiff must
show that (1) a contract was formed; (2) the plaintiff performed any conditions
precedent; and (3) the defendant breached the contract. The formation of a contract
requires communication of a specific and definite offer, acceptance, and
consideration.” Commercial Assocs., Inc. v. Work Connection, Inc., 712 N.W.2d
772, 782 (Minn. Ct. App. 2006) (internal citations omitted). Here, there was no
specific and definite offer, and thus no contract was formed. See Pine River State
Bank v. Mettille, 333 N.W.2d 622, 626 (Minn. 1983) (employee handbook may be
considered an offer if it is definite and more than general policy statements). When
DM&E informed Gamradt that it would investigate and resolve her complaint, it was
responding to her complaint, not specifically and definitely offering to enter a
contract. The breach of contract claim was properly dismissed; Taxi Connection and
Gamradt cannot prove any set of facts entitling them to relief.

       Alternatively, Taxi Connection and Gamradt contend that, under promissory
estoppel, DM&E should be accountable for its promises to investigate and resolve
Gamradt’s complaint. To establish promissory estoppel, Taxi Connection and
Gamradt must show: (1) DM&E made a clear and definite promise; (2) DM&E
intended to induce reliance and Taxi Connection and Gamradt did rely to their
detriment; and (3) enforcement of the promise is necessary to prevent injustice.
Martens v. Minn. Mining & Mfg. Co., 616 N.W.2d 732, 746 (Minn. 2000). The
detriment alleged is that DM&E made promises to investigate and resolve the
complaint to induce Taxi Connection and Gamradt to postpone their lawsuit until the
statute of limitations had expired. Critically, DM&E explicitly limited any promises
to two weeks, nowhere near the year in which Taxi Connection and Gamradt had to

                                         -5-
file their claims. Taxi Connection and Gamradt cannot establish the second element.
The promissory estoppel claim was properly dismissed; Taxi Connection and Gamradt
cannot prove any set of facts entitling them to relief.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -6-